


EXHIBIT 10.1




SHARE PURCHASE AGREEMENT





          THIS SHARE PURCHASE AGREEMENT is dated and made for reference
effective as fully executed on this 16th day of May, 2006.

BETWEEN:


> > XINHUA CHINA ltd., a corporation organized under
> > the laws of the State of Nevada and having an address for
> > notice and delivery located at A-11 Chaowai Men Property
> > Trade Center Office Building, No. 26 Chaoyangmen Wai
> > St., Chaoyang District, Beijing, P.R. China  100020.
> > 
> > (the “Purchaser”);









OF THE FIRST PART



AND:


> > BEAR TECHNOLOGY LIMITED COMPANY, a
> > corporation organized under the laws of the People's
> > Republic of China and having an address for notice and
> > delivery located at ____________________________
> > __________________________________________
> > 
> > (the “Company”);





OF THE SECOND PART



AND:


> > THE UNDERSIGNED SHAREHOLDERS OF BEAR
> > TECHNOLOGY LIMITED COMPANY, having an
> > address for notice and delivery located at  ___________
> > ___________________________________________
> > ___________________________________________
> > 
> > (such shareholders being hereinafter referred to as the “Vendors”);







OF THE THIRD PART

> > (the Vendors, the Company and the Purchaser being
> > hereinafter singularly also referred to as a “Party” and
> > collectively referred to as the “Parties” as the context so
> > requires).





--------------------------------------------------------------------------------



2





> WHEREAS:

A.      The Company is a body corporate subsisting under and registered pursuant
to the laws of the People’s Republic of China;







B.       The Company is in the business of producing software products that
focus on outputting High Definition (HD) text on HD TV’s (collectively, the
“Company’s Business”);





C.      The Vendors are the legal and beneficial owners of all of the issued and
outstanding shares in the capital of the Company (each such share being a
“Purchased Share”); the particulars of the registered and beneficial ownership
of such Purchased Shares being set forth in Schedule “A” which is attached
hereto and which forms a material part hereof; and





D.      The Parties hereto have agreed to enter into this Share Purchase
Agreement (the “Agreement”) which formalizes, amends and replaces, in its
entirety, the Letter Agreement, dated April 23, 2006 (the “Letter Agreement”) as
contemplated and required by the terms of such Letter Agreement, and which
clarifies their respective duties and obligations in connection with the
purchase by the Purchaser from the Vendors of all of the Purchased Shares
together with the further development of the Company’s Business as a consequence
thereof;





          NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the
mutual promises, covenants and agreements herein contained, THE PARTIES HERETO
COVENANT AND AGREE WITH EACH OTHER as follows:



Article 1
DEFINITIONS



1.1                  Definitions.   For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:


> (a)        “Agreement” means this “Share Purchase Agreement” as entered into
> among the Vendors, the Company and the Purchaser herein, together with any
> amendments thereto and any Schedules as attached thereto;
> 
> (b)        “Board of Directors” means, as applicable, the respective Board of
> Directors of each of the Parties hereto as duly constituted from time to time;






--------------------------------------------------------------------------------



3





> (c)        “business day” means any day during which Canadian Chartered Banks
> are open for business in the City of Vancouver, Province of British Columbia;
> 
> (d)        “Business Documentation” means any and all records and other
> factual data and information relating to the Company’s Business interests and
> assets and including, without limitation, all plans, agreements and records
> which are in the possession or control of Vendors or the Company in that
> respect;
> 
> (e)        “Closing” has the meaning ascribed to it in Article “6.1”
> hereinbelow;
> 
> (f)         “Closing Date” has the meaning ascribed to it in Article “6.1”
> hereinbelow;
> 
> (g)        “Commissions” means the United States Securities and Exchange
> Commission;
> 
> (h)        “Common Shares” means the up to a maximum of 20,000,000 shares of
> common stock of the Purchaser to be issued and delivered to the Vendors, as
> set forth in Schedule “A” attached hereto, as part of the Purchase Price of
> the Purchased Shares;
> 
> (i)        “Company” means Bear Technology Limited Company, a corporation
> organized under the laws of the People’s Republic of China, or any successor
> company, however formed, whether as a result of merger, amalgamation or other
> action;
> 
> (j)        “Company’s Assets” means all assets, contracts, equipment,
> goodwill, inventory and Intellectual Property of the Company;
> 
> (k)       “Company’s Business” has the meaning ascribed to it in recital “B.”
> hereinabove;
> 
> (l)        “Company’s Financial Statements” has the meaning ascribed to it in
> Article “3.3(s)” hereinbelow;
> 
> (m)      “Defaulting Party” and “Non-Defaulting Party” have the meanings
> ascribed to them in Article “12” hereinbelow;
> 
> (n)       “Encumbrances” means mortgages, liens, charges, security interests,
> encumbrances and third party claims of any nature;
> 
> (o)       “Exchange” means the NASD Over-the-Counter Bulletin Board;
> 
> (p)       “Execution Date” means the actual date of the complete execution of
> this Agreement and any amendment thereto by all Parties hereto as set forth on
> the front page hereof;
> 
> (q)       “Indemnified Party” and “Indemnified Parties” have the meanings
> ascribed to them in Article “7.1” hereinbelow;





--------------------------------------------------------------------------------



4





> (r)        “Intellectual Property” means, with respect to the Company, all
> right and interest to all patents, patents pending, inventions, know-how, any
> operating or identifying name or registered or unregistered trademarks and
> tradenames, all computer programs, licensed end-user software, source codes,
> products and applications (and related documentation and materials) and other
> works of authorship (including notes, reports, other documents and materials,
> magnetic, electronic, sound or video recordings and any other work in which
> copyright or similar right may subsist) and all copyrights (registered or
> unregistered) therein, industrial designs (registered or unregistered),
> franchises, licenses, authorities, restrictive covenants or other industrial
> or intellectual property used in or pertaining to the Company;
> 
> (s)        “Parties” or “Party” means, respectively, the Vendors, the Company
> and/or the Purchaser hereto, as the case may be, together with their
> respective successors and permitted assigns as the context so requires;
> 
> (t)         “person” or “persons” means an individual, corporation,
> partnership, party, trust, fund, association and any other organized group of
> persons and the personal or other legal representative of a person to whom the
> context can apply according to law;
> 
> (u)        “Purchased Shares” has the meaning ascribed to it in recital “C.”
> hereinabove; the particulars of the registered and beneficial ownership of
> such Purchased Securities being set forth in Schedule “A” which is attached
> hereto;
> 
> (v)        “Purchase Price” has the meaning ascribed to it in Article “2.2”
> hereinbelow;
> 
> (w)       “Purchaser” means Xinhua China Ltd., a corporation organized under
> the laws of the State of Nevada, or any successor company, however formed,
> whether as a result of merger, amalgamation or other action;
> 
> (x)        “Purchaser’s Due Diligence” has the meaning ascribed to it in
> Article “5.1(b)” hereinbelow;
> 
> (y)        “Purchaser’s Ratification” has the meaning ascribed to it in
> Article “5.1(a)” hereinbelow;
> 
> (z)        “Takeover” means that transaction or series of transactions
> pursuant to which the Purchaser will acquire all of the Purchased Shares of
> the Company from the Vendors in exchange for the issuance from treasury by the
> Purchaser of the Common Shares;
> 
> (aa)      “Time of Closing” means 2:00 o’clock, p.m. (Vancouver Time) on the
> Closing Date;
> 
> (ab)      “Transfer Agent” means Pacific Stock Transfer Company; and





--------------------------------------------------------------------------------



5





> (ac)      “Vendors” means the shareholders of the Company who have executed
> this Agreement as a Party hereto.

1.2                  Schedules.   For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedules which are attached to this Agreement and
which form a material part hereof:

                            Schedule     
                                                   Description

                         Schedule “A”:                                    
Purchased Shares and Vendors.

1.3                 Interpretation.   For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:


> (a)        the words “herein”, “hereof” and “hereunder” and other words of
> similar import refer to this Agreement as a whole and not to any particular
> Article, section or other subdivision of this Agreement;
> 
> (b)        any reference to an entity shall include and shall be deemed to be
> a reference to any entity that is a permitted successor to such entity; and
> 
> (c)        words in the singular include the plural and words in the masculine
> gender include the feminine and neuter genders, and vice versa.

Article 2
PURCHASE AND SALE OF THE ALL OF THE PURCHASED SHARES


2.1                  Purchase and Sale.   Subject to the terms and conditions
hereof and based upon the representations and warranties contained in Articles
“3” and “4” hereinbelow and prior satisfaction of the conditions precedent which
are set forth in Article “5” hereinbelow, the Vendors hereby agrees to assign,
sell and transfer at the Closing Date (as hereinafter determined) all of their
respective rights, entitlement and interest in and to the Purchased Shares to
the Purchaser and the Purchaser hereby agrees to purchase all of the Purchased
Shares from the Vendors on the terms and subject to the conditions contained in
this Agreement.

2.2                  Purchase Price.   The total purchase price (the “Purchase
Price”) for all of the Purchased Shares will be satisfied by way of the issuance
and delivery by the Purchaser to the Vendors, in accordance with section “2.3”
hereinbelow, of:


> (a)        8 million common shares in the capital of the Purchaser (each a
> “Common Share”), at a deemed price of US$1.75 per Common Share within ten (10)
> business days of the date this Agreement is executed by all parties; and





--------------------------------------------------------------------------------



6





> (b)       12 million Common Shares at a deemed price of US$1.75 per Common
> Share within fifteen (15) business days of the completion of the asset
> valuation report of the Company, as long as the asset valuation is no less
> than US$35,000,000, otherwise the number of Common Shares to be issued to
> Marvellous Globe International Ltd. and Ma Xichao (two of the Vendors as set
> out in Schedule “A”) will be reduced accordingly based on a deemed price of
> US$1.75 per share, which also takes into consideration the 8,000,000 shares to
> be issued on execution of this Agreement that covers US$14,000,000 of the
> estimated value of the Company at US$35,000,000.  The asset valuation of the
> Company is to be completed on or before May 30, 2006.

2.3                Resale Restrictions.   The Vendors hereby acknowledge and
agree that the Purchaser makes no representations as to any resale or other
restriction affecting the Common Shares and that it is presently contemplated
that the Common Shares will be issued by the Purchaser to the Vendors in
reliance upon the registration and prospectus exemptions contained in the United
States Securities Act of 1933, as amended (the “Securities Act”) or “Regulation
S” promulgated under the Securities Act which will impose a trading restriction
in the United States on the Common Shares for a period of at least 12 months
from the Closing Date (as hereinafter determined).  In addition, the obligation
of the Purchaser to issue the Common Shares pursuant to section “2.2”
hereinabove will be subject to the Purchaser being satisfied that an exemption
from applicable registration and prospectus requirements is available under the
Securities Act and all applicable securities laws, in respect of the Vendors and
related Common Shares, and the Purchaser shall be relieved of any obligation
whatsoever to purchase any Purchased Shares of the Vendors and to issue Common
Shares in respect of the Vendors where the Purchaser reasonably determines that
a suitable exemption is not available to it.

2.4                 Grant of Stock Options.   Upon completion of the purchase of
the Purchased Shares, the Purchaser agrees to grant to the directors, officers
and employees of the Company in aggregate 6,000,000 stock options to acquire up
to 6,000,000 Common Shares of the Purchaser.

Article 3
REPRESENTATIONS, WARRANTIES AND COVENANTS
BY THE COMPANY AND THE VENDORS

3.1                 General Representations, Warranties and Covenants by the
Company and the Vendors.   In order to induce the Purchaser to enter into and
consummate this Agreement, the Company and the Vendors, jointly and severally,
represents to, warrants to and covenants with the Purchaser, with the intent
that the Purchaser will rely thereon in entering into this Agreement and in
concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of each of the Vendors and the Company, after
having made due inquiry:


> (a)        if a corporation, it is duly organized under the laws of its
> respective jurisdiction of incorporation and is validly existing and in good
> standing with respect to all statutory filings required by the applicable
> corporate laws;





--------------------------------------------------------------------------------



7





> (b)        it is qualified to do business in those jurisdictions where it is
> necessary to fulfill its obligations under this Agreement and it has the full
> power and authority to enter into this Agreement and any agreement or
> instrument referred to or contemplated by this Agreement;
> 
> (c)        it has the requisite power, authority and capacity to own and use
> all of its respective business assets and to carry on its respective business
> as presently conducted by it and to fulfill its respective obligations under
> this Agreement;
> 
> (d)        the execution and delivery of this Agreement and the agreements
> contemplated hereby have been duly authorized by all necessary action,
> corporate or otherwise, on its respective part;
> 
> (e)        there are no other consents, approvals or conditions precedent to
> the performance of this Agreement which have not been obtained;
> 
> (f)         this Agreement constitutes a legal, valid and binding obligation
> of it enforceable against it in accordance with its terms, except as
> enforcement may be limited by laws of general application affecting the rights
> of creditors;
> 
> (g)        no proceedings are pending for, and it is unaware of, any basis for
> the institution of any proceedings leading to its respective dissolution or
> winding up, or the placing of it in bankruptcy or subject to any other laws
> governing the affairs of insolvent companies or persons;
> 
> (h)        the making of this Agreement and the completion of the transactions
> contemplated hereby and the performance of and compliance with the terms
> hereof does not and will not:
> 
> 
> > (i)         if a corporation, conflict with or result in a breach of or
> > violate any of the terms, conditions or provisions of its respective
> > constating documents;
> > 
> > (ii)        conflict with or result in a breach of or violate any of the
> > terms, conditions or provisions of any law, judgment, order, injunction,
> > decree, regulation or ruling of any Court or governmental authority,
> > domestic or foreign, to which it is subject, or constitute or result in a
> > default under any agreement, contract or commitment to which it is a party;
> > 
> > (iii)       give to any party the right of termination, cancellation or
> > acceleration in or with respect to any agreement, contract or commitment to
> > which it is a party;
> > 
> > (iv)       give to any government or governmental authority, or any
> > municipality or any subdivision thereof, including any governmental
> > department, commission, bureau, board or administration agency, any right of
> > termination, cancellation or





--------------------------------------------------------------------------------



8





> > suspension of, or constitute a breach of or result in a default under, any
> > permit, license, control or authority issued to it which is necessary or
> > desirable in connection with the conduct and operations of its respective
> > business and the ownership or leasing of its respective business assets; or
> > 
> > (v)        constitute a default by it, or any event which, with the giving
> > of notice or lapse of time or both, might constitute an event of default,
> > under any agreement, contract, indenture or other instrument relating to any
> > indebtedness of it which would give any party to that agreement, contract,
> > indenture or other instrument the right to accelerate the maturity for the
> > payment of any amount payable under that agreement, contract, indenture or
> > other instrument; and
> 
> (i)         neither this Agreement nor any other document, certificate or
> statement furnished to the Purchaser by or on behalf of any of the Vendors or
> the Company in connection with the transactions contemplated hereby knowingly
> or negligently contains any untrue or incomplete statement of material fact or
> omits to state a material fact necessary in order to make the statements
> therein not misleading which would likely affect the decision of the Purchaser
> to enter into this Agreement.

3.2                 Representations, Warranties and Covenants by the Vendors
respecting the Purchased Shares and the Common Shares.   In order to induce the
Purchaser to enter into and consummate this Agreement, the Vendors hereby
represents to, warrants to and covenants with the Purchaser, with the intent
that the Purchaser will also rely thereon in entering into this Agreement and in
concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of the Vendors, after having made due inquiry:


> (a)        save and except as set forth in Schedule “A” which is attached
> hereto, the Vendors have good and marketable title to and are the legal and
> beneficial owners of all of the Purchased Shares, and the Purchased Shares are
> fully paid and non-assessable and are free and clear of liens, charges,
> encumbrances, pledges, mortgages, hypothecations, security interests and
> adverse claims of any and all nature whatsoever and including, without
> limitation, options, pre-emptive rights and other rights of acquisition in
> favour of any person, whether conditional or absolute;
> 
> (b)        the Vendors have the power and capacity to own and dispose of the
> Purchased Shares, and the Purchased Shares are not subject to any voting or
> similar arrangement;
> 
> (c)        there are no actions, suits, proceedings or investigations (whether
> or not purportedly against or on behalf of the Vendors or the Company),
> pending or threatened, which may affect, without limitation, the rights of the
> Vendors to transfer any of the Purchased Shares to the Purchaser at law or in
> equity, or before or by any federal, state, provincial, municipal or other
> governmental department, commission, board, bureau, agency or instrumentality,
> domestic or foreign, and, without limiting the generality





--------------------------------------------------------------------------------



9





> of the foregoing, there are no claims or potential claims under any relevant
> family relations legislation or other equivalent legislation affecting the
> Purchased Shares.  In addition, the Vendors are not now aware of any existing
> ground on which any such action, suit or proceeding might be commenced with
> any reasonable likelihood of success;
> 
> (d)        no other person, firm or corporation has any agreement, option or
> right capable of becoming an agreement for the purchase of any of the
> Purchased Shares;
> 
> (e)        the Vendors acknowledge that the Common Shares will be issued under
> certain exemptions from the registration and prospectus filing requirements
> otherwise applicable under the Securities Act, and that, as a result, the
> Vendors may be restricted from using most of the remedies that would otherwise
> be available to the Vendors, the Vendors will not receive information that
> would otherwise be required to be provided to the Vendors and the Purchaser is
> relieved from certain obligations that would otherwise apply to the Purchaser,
> in either case, under applicable securities legislation;
> 
> (f)         the Vendors have not received, nor have the Vendors requested or
> do the Vendors require to receive, any offering memorandum or a similar
> document describing the business and affairs of the Purchaser in order to
> assist the Vendors in entering into this Agreement and in consummating the
> transactions contemplated herein;
> 
> (g)        the Vendors acknowledge and agree that the Common Shares have not
> been and will not be qualified or registered under the securities laws of the
> United States or any other jurisdiction and, as such, the Vendors may be
> restricted from selling or transferring such Common Shares under applicable
> law;
> 
> (h)        the Vendors are resident in the jurisdiction as set forth under the
> Vendors’ address in Schedule “A” which is attached hereto, and that all
> negotiations and other acts in furtherance of the execution and delivery of
> this Agreement by the Vendors in connection with the transactions contemplated
> herein have taken place and will take place solely in such jurisdiction or in
> the People’s Republic of China; and
> 
> (i)         the Purchased Shares have been issued in accordance with all
> applicable securities and corporate legislation and policies.

3.3                 Representations, Warranties and Covenants by the Company and
the Vendor respecting the Company.   In order to induce the Purchaser to enter
into and consummate this Agreement, each of the Vendors and the Company hereby,
jointly and severally, also represents to, warrants to and covenants with the
Purchaser, with the intent that the Purchaser will also rely thereon in entering
into this Agreement and in concluding the transactions contemplated herein,
that, to the best of the knowledge, information and belief of each of the
Vendors and the Company, after having made due inquiry:







--------------------------------------------------------------------------------



10





> Corporate Status of the Company
> 
> (a)       the Company is a company with limited liability duly and properly
> organized and validly subsisting under the laws of the People’s Republic of
> China being the only jurisdiction where it is required to be registered for
> the purpose of enabling it to carry on its business and own its property as
> presently carried on and owned;
> 
> (b)       the Company has good and sufficient power, authority and right to
> own or lease its property, to enter into this Agreement and to perform its
> obligations hereunder;
> 
> Authorization
> 
> (c)       this Agreement has been duly authorized, executed and delivered by
> the Vendors and the Company and is a legal, valid and binding obligation of
> the Vendors and the Company, enforceable against the Vendors and/or the
> Company, as the case may be, by the Purchaser in accordance with its terms,
> except as enforcement may be limited by bankruptcy, insolvency and other laws
> affecting the rights of creditors generally and except that equitable remedies
> may be granted only in the discretion of a court of competent jurisdiction;
> 
> No Other Agreements to Purchase
> 
> (d)       no person other than the Purchaser has any written or oral agreement
> or option or any right or privilege (whether by law, pre-emptive or
> contractual) capable of becoming an agreement, or option for the purchase or
> acquisition from the Vendors of any of the Purchased Shares;
> 
> Options
> 
> (e)        no person has any agreement or option or any right or privilege
> (whether by law, pre-emptive or contractual) capable of becoming an agreement,
> including convertible securities, warrants or convertible obligations of any
> nature, for the purchase, subscription, allotment or issuance of any unissued
> shares or other securities of the Company;
> 
> Title to Shares
> 
> (f)       the Purchased Shares are beneficially owned by the Vendors with good
> and marketable title thereto free of all Encumbrances and are registered in
> the books of the Company in the name of the Vendors and, without limitation
> thereto, none of the Purchased Shares are subject to any voting trust,
> unanimous shareholders agreement, other shareholders agreements, pooling
> agreements or voting agreements;
> 
> (g)       upon completion of the transactions contemplated by this Agreement,
> all of the Purchased Shares will be owned by the Purchaser as the beneficial
> owner of record, with good and marketable title thereto (except for such
> Encumbrances as may have been granted by the Purchaser);

> 

> 

> 

> 





--------------------------------------------------------------------------------



11





> Title to Personal Property and Other Property
> 
> (h)       the property and assets of the Company are, and between the date
> hereof and the Closing Date (as hereinafter determined), will be, owned
> beneficially by the Company with a good and marketable title thereto, free and
> clear of all Encumbrances save as previously disclosed to the Purchaser;
> 
> (i)        the Company agrees to provide all permits, licenses and
> certificates issued to the Company and relating to the Company’s Business to
> the Purchaser on or prior to the Closing.
> 
> Intellectual Property
> 
> (j)        the Company has provided the Purchaser with a complete and accurate
> list of all trade marks, trade names, business names, patents, inventions,
> know-how, copyrights, service marks, brand names, industrial designs and all
> other industrial or intellectual property owned or used by the Company in
> carrying on the Company’s Business and all applications therefor and all
> goodwill connected therewith, including, without limitation, all licenses,
> registered user agreements and all like rights used by or granted to the
> Company in connection with the Company’s Business and all right to register or
> otherwise apply for the protection on any of the foregoing (collectively, the
> “Intellectual Property”);
> 
> (k)       the Intellectual Property comprises all trade marks, trade names,
> business names, patents, inventions, know-how, copyrights, service marks,
> brand marks, industrial designs and all other industrial or intellectual
> property necessary to conduct the Company’s Business;
> 
> (l)         the Company is the beneficial owner of the Intellectual Property,
> free and clear of all Encumbrances, and is not a party to or bound by any
> contract or other obligation whatsoever that limits or impairs its ability to
> sell, transfer, assign or convey, or that otherwise affects, the Intellectual
> Property;
> 
> (m)        no person has been granted any interest in or right to use all or
> any portion of the Intellectual Property;
> 
> (n)         neither the Vendors nor the Company are aware of a claim of any
> infringement or breach of any industrial or intellectual property rights of
> any other person by the Company, nor have the Vendors or the Company received
> any notice that the conduct of the Company’s Business infringes or breaches
> any industrial or intellectual property rights of any other person, and
> neither the Vendors nor the Company, after due inquiry, have any knowledge of
> any infringement or violation of any of their rights or the rights of the
> Company in the Intellectual Property;
> 
> (o)        the conduct of the Company’s Business does not infringe upon the
> patents, trade marks, licenses, trade names, business names, copyright or
> other industrial or intellectual property rights, domestic or foreign, of any
> other person;





--------------------------------------------------------------------------------



12





> (p)       neither the Vendors nor the Company are aware of any state of facts
> that casts doubt on the validity or enforceability of any of the Intellectual
> Property;
> 
> (q)       the Company has provided to the Purchaser a true and complete copy
> of all contracts and amendments thereto that comprise or relate to the
> Intellectual Property, including, but not limited to the sales agreements and
> letter of intent with Sony as well as domestic (Chinese) TV stations and the
> Company is in the process of negotiating bundled sales agreements with Maxtron
> Canada, Panasonic, JVC, Cannon and Toshiba;
> 
> Financial Statements
> 
> (r)       the Company’s Financial Statements, dated March 31, 2006 have been
> prepared in accordance with generally accepted accounting principles applied
> on a basis consistent with prior periods, are correct and complete and present
> fairly the assets, liabilities (whether accrued, absolute, contingent or
> otherwise) and financial condition of the Company as at the respective dates
> of and for the respective periods covered by the Company’s Financial
> Statements;
> 
> (s)       for any period up to the Time of Closing the Company will not have
> any debts or liabilities whatsoever (whether accrued, absolute or contingent
> or otherwise), including any liabilities for federal, provincial, sales,
> excise, income, corporate or any other taxes of the Company, except for:
> 
> 
> > (i)      the debts and liabilities disclosed on, provided for or included in
> > the balance sheet forming a part of the most recent of the Company’s
> > Financial Statements;
> > 
> > (ii)     debts or liabilities disclosed in this Agreement or any Schedule
> > hereto; and
> > 
> > (iii)     liabilities incurred by the Company in the ordinary course of the
> > Company’s Business subsequent to the date of the balance sheet referred to
> > in the Company’s Financial Statements;
> 
> Books and Records
> 
> (t)      the books and records of the Company fairly and correctly set out and
> disclose, in all material respects, in accordance with generally accepted
> accounting principles, consistently applied, the financial condition of the
> Company as of the date of this Agreement and all material financial
> transactions of the Company have been accurately recorded in such books and
> records;
> 
> (u)     the estimated sales of the Company in 2006 will be more than RMB 60
> million, and the Company assures the Purchaser that such sales will





--------------------------------------------------------------------------------



13





> increase up to RMB 200 million within three years of the date of this
> Agreement;
> 
> Corporate Records
> 
> (v)       the Corporate records and minute books of the Company contain
> complete and accurate minutes, (duly signed by the chairman and/or secretary
> of the appropriate meeting) of all meetings of the directors and shareholders
> of the Company since its date of incorporation;
> 
> (w)      the share certificate records, the securities register, the register
> of disclosures , the register of directors and officers for the Company are
> contained in the corporate minute book and are complete and accurate in all
> respects;
> 
> Directors and Officers
> 
> (x)      the present directors and officers of the Company are as follows:
> 
> 
> > Name                                                               Position
> > 
> > Ma Xichao                                           President and Director
> > 
> > Wang Wei                                            Secretary and Director
> 
> Tax Matters
> 
> (y)       the Company has duly and timely filed all returns, elections and
> designations required to be filed by it with any taxation authority or if not
> filed on a timely basis, all fees, penalties, interest and other amounts
> payable as a result thereof have been paid and no such returns, elections or
> designations contain any misstatement or omit any statements that should have
> been included and each return, election and designation, including
> accompanying schedules and statements is true, correct and complete;
> 
> (z)       the Company has paid in full all amounts (including but not limited
> to sales, use and consumption taxes and taxes measured on income and all
> instalments of taxes) owing to all federal, provincial, territorial and
> municipal taxation authorities due and payable by it up to the date hereof;
> 
> (aa)     adequate provision has been made by the Company for taxes payable for
> the current period for which tax returns are not yet required to be filed;
> 
> Assistance in the Design and Development of Xinhua Online Project
> 
> (ab)     the Company agrees to provide unconditional assistance to the
> Purchaser in the design and development of the Xinhua Bookstore online project
> by leveraging its own advanced technology.  With the use proprietary
> technology, screen texts and graphics, end-point transmission, start-point





--------------------------------------------------------------------------------



14





> transmission software, as well as easy-to-use handling provided by the
> Company, the online reading experience at the Xinhua Bookstore website will be
> superior to that in the traditional Xinhua Bookstore, as readers will be able
> to navigate freely in the sea of knowledge in whatever time and place suits
> them;
> 
> Accuracy of Warranties
> 
> (ac)      neither this Agreement nor any document, schedule, list,
> certificate, declaration under oath or written statement now or hereafter
> furnished by the Vendors or the Company to the Purchaser in connection with
> the transactions contemplated by this Agreement contains or will contain any
> untrue statement or representation of a material fact on the part of the
> Vendors or the Company, or omits or will omit on behalf of the Vendors or the
> Company to state a material fact necessary to make any such statement or
> representation therein or herein contained not misleading; and
> 
> Full Disclosure
> 
> (ad)     the Vendors have no information or knowledge of any fact not
> communicated to the Purchaser and relating to the Company or to the Company’s
> Business or to the Purchased Shares which, if known to the Purchaser, might
> reasonably be expected to deter the Purchaser from entering into this
> Agreement or from completing the transactions contemplated by this Agreement.



3.4                Survival of the Representations, Warranties and Covenants by
each of the Vendors and the Company.   To the extent they have not been fully
performed at or prior to the Time of Closing, each and every representation and
warranty of the Vendors or the Company contained in this Agreement and any
agreement, instrument, certificate or other document executed or delivered
pursuant to this Agreement shall:


> (a)       be true and correct on and as of the Closing Date with the same
> force and effect as though made or given on the Closing Date;
> 
> (b)       remain in full force and effect notwithstanding any investigations
> conducted by or on behalf of the Purchaser; and
> 
> (c)       survive the completion of the transactions contemplated by this
> Agreement until the third anniversary of the Closing Date and shall continue
> in full force and effect for the benefit of the Purchaser during that period,
> except that:
> 
> 
> > (i)       the representations and warranties set out in section 3.2(a) to
> > and including 3.2(i) above shall survive and continue in full force and
> > effect without limitation of time; and
> > 
> > (ii)      a claim for any breach of any of the representations and
> > warranties contained in this Agreement or in any agreement, instrument,
> > certificate or other document executed or delivered pursuant hereto







--------------------------------------------------------------------------------



15





> > involving fraud or fraudulent misrepresentation may be made at any time
> > following the Closing Date, subject only to applicable limitation periods
> > imposed by law.
> 
> (d)       to the extent they have not been fully performed at or prior to the
> Time of Closing, each and every covenant of the Vendors contained in this
> Agreement and any agreement, instrument, certificate or other document
> executed or delivered pursuant to this Agreement shall survive the completion
> of the transactions contemplated by this Agreement and, notwithstanding such
> completion, shall continue in full force and effect for the benefit of the
> Purchaser.





Article 4
WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE PURCHASER

4.1                Warranties, Representations and Covenants by the Purchaser.  
In order to induce the Vendors and the Company to enter into and consummate this
Agreement, the Purchaser hereby warrants to, represents to and covenants with
each of the Vendors and the Company, with the intent that each of the Vendors
and the Company will rely thereon in entering into this Agreement and in
concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of the Purchaser, after having made due
inquiry:


> Corporate Status of the Purchaser
> 
> (a)      the Purchaser is a company with limited liability duly and properly
> incorporated, organized and validly subsisting under the laws of the State of
> Nevada being the only jurisdiction where it is required to be registered for
> the purpose of enabling it to carry on its business and own its property as
> presently carried on and owned;
> 
> (b)       the Purchaser has good and sufficient power, authority and right to
> own or lease its property, to enter into this Agreement and to perform its
> obligations hereunder;
> 
> Authorization
> 
> (c)       this Agreement has been duly authorized, executed and delivered by
> the Purchaser and is a legal, valid and binding obligation of the Purchaser,
> enforceable against the Purchaser, as the case may be, by the Vendors and/or
> the Company in accordance with its terms, except as enforcement may be limited
> by bankruptcy, insolvency and other laws affecting the rights of creditors
> generally and except that equitable remedies may be granted only in the
> discretion of a court of competent jurisdiction;
> 
> Share Capital
> 
> (d)      the authorized capital of the Purchaser consists of 500,000,000
> shares of common stock of which 61,779,765 shares of common stock of the





--------------------------------------------------------------------------------



16





> Purchaser have been duly issued and are outstanding as fully paid and
> non-assessable;
> 
> (e)       all of the issued and outstanding shares of the Purchaser are listed
> and posted for trading on the Exchange;
> 
> (f)        the Purchaser will allot and issue the Common Shares on the Closing
> Date in accordance with sections “2.2” and “2.3” hereinabove as fully paid and
> non-assessable in the capital of the Purchaser, free and clear of all actual
> or threatened liens, charges, security interests, options, encumbrances,
> voting agreements, voting trusts, demands, limitations and restrictions of any
> nature whatsoever, other than hold periods or other restrictions imposed under
> applicable securities legislation or by securities regulatory authorities;
> 
> Options
> 
> (g)       no person has any agreement or option or any right or privilege
> (whether by law, pre-emptive or contractual) capable of becoming an agreement,
> including convertible securities, warrants or convertible obligations of any
> nature, for the purchase, subscription, allotment or issuance of any unissued
> shares or other securities of the Purchaser except for 4,567,000 stock options
> exercisable at prices ranging from US$1.47 to US$3.05 per share which have
> been granted to directors, officers, employees and consultants of the
> Purchaser;
> 
> Directors and Officers
> 
> (h)        the present directors and officers of the Purchaser are as follows:
> 
> 
> >    Name                                                     Position
> > 
> >    Xianping Wang                                       President, CEO and
> > Director
> >    Henry Jung                                             Secretary and
> > Treasurer
> >    Clement Wu                                           CFO and Director
> >    Edward Wong                                        Director
> >    Peter Shandro                                        Director
> 
> Support for Separate Listing of the Company
> 
> (i)         if the sales revenue of the Company reaches RMB 200 million within
> three year of the date of this Agreement, then Purchase agrees to provide
> support to the Company in order to have the Company’s Business listed
> separately on the Exchange;
> 
> Independent Operation of the Company from Purchaser
> 
> (j)        the Purchaser agrees that the Company will operate independently
> and any profits made by the Company will not be distributed but instead be
> used to fund research and development for new products as well as for the
> expansion of production;





--------------------------------------------------------------------------------



17





> Supply of Working Capital to the Company
> 
> (k)       upon the Closing of this Agreement, the Purchaser agrees to provide
> the Company with the necessary working capital for the Company’s Business on
> commercially reasonable efforts; and
> 
> Full Disclosure
> 
> (l)        the Purchaser has no information or knowledge of any fact not
> communicated to the Vendors and the Company and relating to the Purchaser or
> to the Purchaser’s business or to its issued and outstanding securities which,
> if known to the Vendors and/or the Company, might reasonably be expected to
> deter the Vendors and/or the Company from entering into this Agreement or from
> completing the transactions contemplated by this Agreement.





4.2                Survival of the Representations, Warranties and Covenants by
the Purchaser.   To the extent they have not been fully performed at or prior to
the Time of Closing, each representation and warranty of the Purchaser contained
in this Agreement or in any document, instrument, certificate or undertaking
given pursuant hereto shall:


> (a)       be true and correct on and as of the Closing Date with the same
> force and effect as though made or given on the Closing Date;
> 
> (b)       remain in full force an effect notwithstanding any investigations
> conducted by or on behalf of the Purchaser;
> 
> (c)       survive the completion of the transactions contemplated by this
> Agreement until the third anniversary of the Closing Date and shall continue
> in full force and effect for the benefit of the Vendors and the Company during
> that period, except that a claim for any breach of any of the representations
> and warranties contained in this Agreement or in any agreement, instrument,
> certificate or other document executed or delivered pursuant hereto involving
> fraud or fraudulent misrepresentation may be made at any time following the
> Closing Date, subject only to applicable limitation periods imposed by law;
> and
> 
> (d)       To the extent they have not been fully performed at or prior to the
> Time of Closing, each and every covenant of the Purchaser contained in this
> Agreement and any agreement, instrument, certificate or other document
> executed or delivered pursuant to this Agreement shall survive the completion
> of the transactions contemplated by this Agreement and, notwithstanding such
> completion, shall continue in full force and effect for the benefit of the
> Vendors and the Company.









--------------------------------------------------------------------------------



18





Article 5
CONDITIONS PRECEDENT TO CLOSING

5.1                 Parties’ Conditions Precedent prior to the Closing Date. 
All of the rights, duties and obligations of each of the Parties hereto under
this Agreement are subject to the following conditions precedent for the
exclusive benefit of each of the Parties to be fulfilled in all material aspects
in the reasonable opinion of each of the Parties or to be waived by each or any
of the Parties, as the case may be, as soon as possible after the Execution
Date; however, unless specifically indicated as otherwise, not later than the
Time of Closing:


> (a)       the specific ratification of the terms and conditions of this
> Agreement by the Board of Directors of the Purchaser within five business days
> of the due and complete execution of this Agreement by each of the Parties
> hereto (the “Purchaser’s Ratification”); and
> 
> (b)       the completion by the Purchaser of a due diligence and operations
> review of the Company’s Business and operations, which must be completed on or
> before May 16, 2006 (the “Purchaser’s Due Diligence”).

5.2                 Parties’ Waiver of Conditions Precedent.   The conditions
precedent set forth in section “5.1” hereinabove are for the exclusive benefit
of each of the Parties hereto and may be waived by each of the Parties in
writing and in whole or in part at or prior to the Time of Closing.

5.3                 The Vendors’ and the Company’s Conditions Precedent.   The
purchase and sale of the Purchased Securities is subject to the following terms
and conditions for the exclusive benefit of the Vendors and the Company, to be
fulfilled or performed at or prior to the Time of Closing:


> (a)       the representations and warranties of the Purchaser contained in
> this Agreement shall be true and correct in all material respects at the Time
> of Closing, with the same force and effect as if such representations and
> warranties were made at and as of such time;
> 
> (b)       all of the terms, covenants and conditions of this Agreement to be
> complied with or performed by the Purchaser at or before the Time of Closing
> shall have been complied with or performed in all material respects;
> 
> (c)       there shall have been obtained, from all appropriate federal,
> provincial, municipal or other governmental or administrative bodies, such
> licenses, permits, consents, approvals, certificates, registrations and
> authorizations as are required by law, if any, to be obtained by the Purchaser
> to permit the change of ownership of the Purchased Shares contemplated hereby,
> in each case in form and substance satisfactory to the Vendors and the
> Company, acting reasonably; and






--------------------------------------------------------------------------------



19





> (d)        no legal or regulatory action or proceeding shall be pending or
> threatened by any person to enjoin, restrict or prohibit the purchase and sale
> of the Purchased Shares contemplated hereby.

          If any of the conditions contained in this section 5.3 shall not be
performed or fulfilled at or prior to the Time of Closing to the satisfaction of
the Vendors and the Company, acting reasonably, the Vendors and/or the Company
may, by notice to the Purchaser, terminate this Agreement and the obligations of
the Vendors, the Company and the Purchaser under this Agreement, other than the
obligations contained in Article 8 hereinbelow, shall be terminated, provided
that the Vendors and the Company may also bring an action pursuant to Article 7
against the Purchaser for damages suffered by the Vendors and/or the Company
where the non-performance or non-fulfillment of the relevant condition is as a
result of a breach of covenant, representation or warranty by the Purchaser. 
Any such condition may be waived in whole or in part by the Vendors and the
Company in writing without prejudice to any claims it may have for breach of
covenant, representation or warranty.

5.4                Purchaser’s Conditions Precedent prior to the Closing Date.
  The sale and purchase of the Purchased Shares is subject to the following
terms and conditions for the exclusive benefit of the Purchaser, to be fulfilled
or performed at or prior to the Time of Closing:


> (a)       the representations and warranties of the Vendors and the Company
> contained in this Agreement shall be true and correct at the Time of Closing,
> with the same force and effect as if such representations and warranties were
> made at and as of such time;
> 
> (b)       all of the terms, covenants and conditions of this Agreement to be
> complied with or performed by the Vendors and the Company at or before the
> Time of Closing shall have been complied with or performed;
> 
> (c)       there shall have been obtained, from all appropriate federal,
> provincial, municipal or other governmental or administrative bodies, such
> licenses, permits, consents, approvals, certificates, registrations and
> authorizations as are required to be obtained, if any, by the Vendors and the
> Company to permit the change of ownership of the Purchased Shares contemplated
> hereby;
> 
> (d)       there shall have been no material adverse changes in the condition
> (financial or otherwise), assets, liabilities, operations, earnings, the
> Company’s Business or prospects of the Company since the date of the Company’s
> Financial Statements;
> 
> (e)       no legal or regulatory action or proceeding shall be pending or
> threatened by any person to enjoin, restrict or prohibit the purchase and sale
> of the Purchased Shares contemplated hereby; and
> 
> (f)        no material damage by fire or other hazard to the whole or any
> material part of the property or assets of the Company shall have occurred
> from the date hereof to the Time of Closing.





--------------------------------------------------------------------------------



20



          If any of the conditions contained in this section 5.4 shall not be
performed or fulfilled at or prior to the Time of Closing to the satisfaction of
the Purchaser, acting reasonably, the Purchaser may, by notice to the Vendors
and the Company, terminate this Agreement and the obligations of the Vendors,
the Company and the Purchaser under this Agreement, other than the obligations
set forth in Article 8, shall be terminated, provided that the Purchaser may
also bring an action pursuant to Article 7 against the Vendors and/or the
Company for damages suffered by the Purchaser where the non-performance or
non-fulfillment of the relevant condition is as a result of a breach of
covenant, representation or warranty by the Vendors or the Company.  Any such
condition may be waived in whole or in part by the Purchaser without prejudice
to any claims it may have for breach of covenant, representation or warranty.



Article 6
CLOSING AND EVENTS OF CLOSING


6.1                Closing and Closing Date.   The closing (the “Closing”) of
the within purchase and delivery of the Purchased Shares, as contemplated in the
manner as set forth in Article “2” hereinabove, together with all of the
transactions contemplated by this Agreement shall occur on May 16, 2006 (the
“Closing Date”), or on such earlier or later Closing Date as may be agreed to in
advance and in writing by each of the Parties hereto, and will be closed at the
offices of solicitors for the Purchaser, Devlin Jensen, Barristers and
Solicitors, located at Suite 2550 – 555 W. Hastings St., Vancouver, B.C., V6B
4N5, at 2:00 p.m. (Vancouver time) on the Closing Date.

6.2                Latest Closing Date.   If the Closing Date has not occurred
by May 31, 2006, subject to an extension as may be mutually agreed to by the
Parties for a maximum of 14 days per extension, then the Purchaser and the
Vendors shall each have the option to terminate this Agreement by delivery of
written notice to the other Party.  Upon delivery of such notice, this Agreement
shall cease to be of any force and effect except for Article “8” hereinbelow,
which shall remain in full force and effect notwithstanding the termination of
this Agreement.

6.3                Documents to be delivered by the Company and the Vendors
prior to the Closing Date.   Not later than the Closing Date, and in addition to
the documentation which is required by the agreements and conditions precedent
which are set forth hereinabove, the Company and the Vendor shall also execute
and deliver or cause to be delivered to Purchaser’s counsel all such other
documents, resolutions and instruments as may be necessary, in the opinion of
counsel for the Purchaser, acting reasonably, to complete all of the
transactions contemplated by this Agreement and including, without limitation,
the necessary transfer of all of the Purchased Shares to the Purchaser free and
clear of all liens, security interests, charges and encumbrances, and in
particular including, but not being limited to, the following materials:


> (a)       all documentation as may be necessary and as may be required by the
> solicitors for the Purchaser, acting reasonably, to ensure that all of the
> Purchased Shares have been transferred, assigned and are registerable in







--------------------------------------------------------------------------------



21





> the name of and for the benefit of the Purchaser under all applicable
> corporate and securities laws;
> 
> 
> (b)       certificates representing the Purchased Shares registered in the
> name of the Vendors, duly endorsed for transfer to the Purchaser and/or
> irrevocable stock powers transferring the Purchased Shares to the Purchaser;
> 
> (c)       certificates representing the Purchased Shares registered in the
> name of the Purchaser;
> 
> (d)       a certified copy of the resolutions of the directors (and of the
> Vendors/shareholders, if necessary) of the Company authorizing the transfer by
> the Vendors to the Purchaser of the Purchased Shares;
> 
> (e)       a copy of all corporate records and books of account of the Company
> and including, without limiting the generality of the foregoing, a copy of all
> minute books, share register books, share certificate books and annual reports
> of the Company;
> 
> (f)        all remaining Business Documentation; and
> 
> (g)       all such other documents and instruments as the Purchaser’s
> solicitors may reasonably require.

6.4                Documents to be delivered by the Purchaser prior to the
Closing Date.   Not later than the Closing Date, and in addition to the
documentation which is required by the agreements and conditions precedent which
are set forth hereinabove, the Purchaser shall also execute and deliver or cause
to be delivered to the Company’s and the Vendors’ counsel, all such other
documents, resolutions and instruments that may be necessary, in the opinion of
counsel for the Company and the Vendors, acting reasonably, to complete all of
the transactions contemplated by this Agreement and including, without
limitation, the necessary acceptance of the transfer of all of the Purchased
Shares to the Purchaser free and clear of all liens, charges and encumbrances,
and in particular including, but not being limited to, the following materials:


> (a)       a copy of the resolutions of the directors of the Purchaser
> providing for the approval of all of the transactions contemplated hereby;
> 
> (b)       an executed treasury order of the Purchaser providing for the due
> issuance of all of the Purchase Price Common Shares to the order and direction
> of the Vendors in accordance with section “2.2” and “2.3” hereinabove; and
> 
> (c)       all such other documents and instruments as the Company’s and the
> Vendors’ respective solicitors may reasonably require.








--------------------------------------------------------------------------------



22





Article 7
INDEMNIFICATION AND LEGAL PROCEEDINGS



7.1                Indemnification.   The Parties hereto agree to indemnify and
save harmless the other Parties hereto and including, where applicable, their
respective affiliates, directors, officers, employees and agents (each such
party being an “Indemnified Party”) harmless from and against and agree to be
liable for any and all losses, claims, actions, suits, proceedings, damages,
liabilities or expenses of whatever nature or kind, including any investigation
expenses incurred by any Indemnified Party, to which an Indemnified Party may
become subject by reason of the terms and conditions of this Agreement.

7.2                No Indemnification.   This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.

7.3                Claim of Indemnification.   The Parties hereto agree to waive
any right they might have of first requiring the Indemnified Party to proceed
against or enforce any other right, power, remedy, security or claim payment
from any other person before claiming this indemnity.

7.4                Notice of Claim.   In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against any of the
Parties hereto, the Indemnified Party will give the relevant Party hereto prompt
written notice of any such action of which the Indemnified Party has knowledge
and such Party will undertake the investigation and defense thereof on behalf of
the Indemnified Party, including the prompt consulting of counsel acceptable to
the Indemnified Party affected and the payment of all expenses.  Failure by the
Indemnified Party to so notify shall not relieve any Party hereto of such
Party’s obligation of indemnification hereunder unless (and only to the extent
that) such failure results in a forfeiture by any Party hereto of substantive
rights or defenses.

7.5                Settlement.   No admission of liability and no settlement of
any action shall be made without the consent of each of the Parties hereto and
the consent of the Indemnified Party affected, such consent not to be
unreasonably withheld.

7.6                Legal Proceedings.   Notwithstanding that the relevant Party
hereto will undertake the investigation and defense of any action, an
Indemnified Party will have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel will be at the expense of the Indemnified Party unless:


> (a)       such counsel has been authorized by the relevant Party hereto;






--------------------------------------------------------------------------------



23





> (b)       the relevant Party hereto has not assumed the defense of the action
> within a reasonable period of time after receiving notice of the action;
> 
> (c)       the named parties to any such action include that any Party hereto
> and the Indemnified Party shall have been advised by counsel that there may be
> a conflict of interest between any Party hereto and the Indemnified Party; or
> 
> (d)       there are one or more legal defenses available to the Indemnified
> Party which are different from or in addition to those available to any Party
> hereto.

7.7                Contribution.   If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party hereto shall contribute to the amount paid or payable by the
Indemnified Party as a result of any and all such losses, claim, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by any Party hereto on the one hand and the
Indemnified Party on the other, but also the relative fault of the Parties and
other equitable considerations which may be relevant.  Notwithstanding the
foregoing, the relevant Party hereto shall in any event contribute to the amount
paid or payable by the Indemnified Party, as a result of the loss, claim,
damage, liability, cost or expense (other than a loss, claim, damage, liability,
cost or expenses, the primary cause of which is the gross negligence or bad
faith of the Indemnified Party), any excess of such amount over the amount of
the fees actually received by the Indemnified Party hereunder.



Article 8
NON-DISCLOSURE

8.1                Public Announcements and Disclosure to Regulatory
Authorities.   All information relating to the Agreement and the transaction
contemplated therein shall be treated as confidential and no public disclosure
shall be made by any Party without the prior approval of the Company and the
Purchaser.  Notwithstanding the provisions of this Article, the Parties hereto
agree to make such public announcements and disclosure to the Regulatory
Authorities of this Agreement promptly upon its execution all in accordance with
the requirements of applicable securities legislation and regulations.



Article 9
ASSIGNMENT AND AMENDMENT

9.1                Assignment.   Save and except as provided herein, no Party
hereto may sell, assign, pledge or mortgage or otherwise encumber all or any
part of its respective interest herein without the prior written consent of all
of the other Parties hereto.







--------------------------------------------------------------------------------



24



9.2                Amendment.   This Agreement and any provision thereof may
only be amended in writing and only by duly authorized signatories of each of
the respective Parties hereto.



Article 10
FORCE MAJEURE

10.1              Events.   If any Party hereto is at any time prevented or
delayed in complying with any provisions of this Agreement by reason of strikes,
walk-outs, labour shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.

10.2              Notice.   A Party shall, within seven calendar days, give
notice to the other Parties of each event of force majeure under section “10.1”
hereinabove, and upon cessation of such event shall furnish the other Parties
with notice of that event together with particulars of the number of days by
which the obligations of that Party hereunder have been extended by virtue of
such event of force majeure and all preceding events of force majeure.



Article 11
ARBITRATION

11.1              Matters for Arbitration.   The Parties agree that all
questions or matters in dispute with respect to this Agreement shall be
submitted to arbitration pursuant to the terms hereof.

11.2              Notice.   It shall be a condition precedent to the right of
any Party to submit any matter to arbitration pursuant to the provisions hereof
that any Party intending to refer any matter to arbitration shall have given not
less than 10 calendar days’ prior written notice of its intention to do so to
the other Party together with particulars of the matter in dispute.  On the
expiration of such 10 calendar days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided in section “11.3” hereinbelow.

11.3              Appointments.   The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Party of such appointment, and the
other Party shall, within two calendar days after receiving such notice, appoint
an arbitrator, and the two arbitrators so named, before proceeding to act,
shall, within 10 calendar days of the





--------------------------------------------------------------------------------



25



appointment of the last appointed arbitrator, unanimously agree on the
appointment of a third arbitrator, to act with them and be chairman of the
arbitration herein provided for.  If the other Party shall fail to appoint an
arbitrator within 10 calendar days after receiving notice of the appointment of
the first arbitrator, and if the two arbitrators appointed by the Parties shall
be unable to agree on the appointment of the chairman, the chairman shall be
appointed under the provisions of the applicable arbitration rules or laws in
effect in Hong Kong (the “Arbitration Act”).  Except as specifically otherwise
provided in this section, the arbitration herein provided for shall be conducted
in accordance with such Arbitration Act.  The chairman, or in the case where
only one arbitrator is appointed, the single arbitrator, shall fix a time and
place in Hong Kong, for the purpose of hearing the evidence and representations
of the Parties, and he shall preside over the arbitration and determine all
questions of procedure not provided for under such Arbitration Act or this
section.  After hearing any evidence and representations that the Parties may
submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the Parties.  The expense of the arbitration shall be paid as specified
in the award.

11.4              Award.   The Parties agree that the award of a majority of the
arbitrators, or in the case of a single arbitrator, of such arbitrator, shall be
final and binding upon each of them.



Article 12
DEFAULT AND TERMINATION

12.1              Default.   The Parties hereto agree that if any Party hereto
is in default with respect to any of the provisions of this Agreement (herein
called the “Defaulting Party”), the non-defaulting Party (herein called the
“Non-Defaulting Party”) shall give notice to the Defaulting Party designating
such default, and within 10 calendar days after its receipt of such notice, the
Defaulting Party shall either:


> (a)       cure such default, or commence proceedings to cure such default and
> prosecute the same to completion without undue delay; or
> 
> (b)       give the Non-Defaulting Party notice that it denies that such
> default has occurred and that it is submitting the question to arbitration as
> herein provided.

12.2              Arbitration.   If arbitration is sought, a Party shall not be
deemed in default until the matter shall have been determined finally by
appropriate arbitration under the provisions of Article “11” hereinabove.

12.3              Curing the Default.   If:


> (a)       the default is not so cured or the Defaulting Party does not
> commence or diligently proceed to cure the default; or





--------------------------------------------------------------------------------



26





> (b)       arbitration is not so sought; or
> 
> (c)       the Defaulting Party is found in arbitration proceedings to be in
> default, and fails to cure it within five calendar days after the rendering of
> the arbitration award,

the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.

12.4              Termination.   In addition to the foregoing it is hereby
acknowledged and agreed by the Parties hereto that this Agreement will be
terminated in the event that:


> (a)       the Purchaser’s Ratification is not received within five business
> days of the due and complete execution of this Agreement by each of the
> Parties hereto;
> 
> (b)       the Purchaser fails to complete a successful Purchaser’s Due
> Diligence review of the Company’s business and operations;
> 
> (c)       the conditions specified in section “5.1” hereinabove have not been
> satisfied at or prior to the Time of Closing;
> 
> (d)       either of the Parties hereto has not either satisfied or waived each
> of their respective conditions precedent at or prior to the Time of Closing in
> accordance with the provisions of Article “5” hereinabove;
> 
> (e)       either of the Parties hereto has failed to deliver or caused to be
> delivered any of their respective documents required to be delivered by
> Articles “5” and “6” hereinabove at or prior to the Time of Closing in
> accordance with the provisions of Articles “5” and “6”; or
> 
> (f)        by Closing has not occurred on or before May 31, 2006, or such
> later date, all in accordance with section “6.2” hereinabove; or
> 
> (g)        by agreement in writing by each of the Parties hereto;



and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Article “8” hereinabove.



Article 13
NOTICE

13.1              Notice.   Each notice, demand or other communication required
or permitted to be given under this Agreement shall be in writing and shall be
sent by prepaid registered mail deposited in a post office addressed to the
Party entitled to receive the same, or delivered to such Party, at the address
for such Party specified above.  The





--------------------------------------------------------------------------------



27



date of receipt of such notice, demand or other communication shall be the date
of delivery thereof if delivered, or, if given by registered mail as aforesaid,
shall be deemed conclusively to be the third calendar day after the same shall
have been so mailed, except in the case of interruption of postal services for
any reason whatsoever, in which case the date of receipt shall be the date on
which the notice, demand or other communication is actually received by the
addressee.

13.2              Change of Address.   Either Party may at any time and from
time to time notify the other Party in writing of a change of address and the
new address to which notice shall be given to it thereafter until further
change.



Article 14
GENERAL PROVISIONS



14.1              Entire Agreement.   This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties with respect to the subject matter of this
Agreement and including, without limitation, the agreement as between the
Purchaser, the Vendor and the Company.

14.2              Enurement.   This Agreement will enure to the benefit of and
will be binding upon the Parties hereto, their respective heirs, executors,
administrators and assigns.

14.3              Schedules.   The Schedules to this Agreement are hereby
incorporated by reference into this Agreement in its entirety.

14.4              Time of the Essence.   Time will be of the essence of this
Agreement.

14.5              Representation and Costs.   It is hereby acknowledged by each
of the Parties hereto that, as between the Parties hereto, Devlin Jensen,
Barristers and Solicitors, acts solely for the Purchaser, and that each of the
Vendors and the Company have been advised by the Purchaser and Devlin Jensen to
obtain independent legal advice with respect to their respective reviews and
execution of this Agreement.  In addition, it is hereby further acknowledged and
agreed by the Parties hereto that each Party to this Agreement will bear and pay
its own costs, legal and otherwise, in connection with its respective
preparation, review and execution of this Agreement, and, in particular, that
the costs involved in the preparation of this Agreement, and all documentation
necessarily involved thereto, by Devlin Jensen shall be at the cost of the
Purchaser.








--------------------------------------------------------------------------------



28



14.6              Applicable Law.   The situs of this Agreement is Hong Kong and
for all purposes this Agreement will be governed exclusively by and construed
and enforced in accordance with the laws and Courts prevailing in Hong Kong.

14.7              Further Assurances.   The Parties hereto hereby, jointly and
severally, covenant and agree to forthwith, upon request, execute and deliver,
or cause to be executed and delivered, such further and other deeds, documents,
assurances and instructions as may be required by the Parties hereto or their
respective counsel in order to carry out the true nature and intent of this
Agreement.

14.8              Severability and Construction.   Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to any
of the Parties hereto is a party, that ruling shall not impair the operation of,
or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and agreement as of the date upon which the
ruling becomes final).

14.9              Captions.   The captions, section numbers, Article numbers and
Schedule numbers appearing in this Agreement are inserted for convenience of
reference only and shall in no way define, limit, construe or describe the scope
or intent of this Agreement nor in any way affect this Agreement.

14.10            Currency.   Unless otherwise stipulated, all references to
money amounts herein shall be in lawful money of the United States.

14.11            Counterparts.   This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the effective
Execution Date as set forth on the front page of this Agreement.

14.12            No Partnership or Agency.   The Parties hereto have not created
a partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
any other Party, nor create any fiduciary relationship between them for any
purpose whatsoever.  No Party shall have any authority to act for, or to assume
any obligations or responsibility on behalf of, any other party except as may
be, from time to time, agreed upon in writing between the Parties or as
otherwise expressly provided.







--------------------------------------------------------------------------------



29



14.13            Consents and Waivers.   No consent or waiver expressed or
implied by either Party hereto in respect of any breach or default by any other
Party in the performance by such other of its obligations hereunder shall:

> (a)       be valid unless it is in writing and stated to be a consent or
> waiver pursuant to this section;
> 
> (b)       be relied upon as a consent to or waiver of any other breach or
> default of the same or any other obligation;
> 
> (c)       constitute a general waiver under this Agreement; or
> 
> (d)       eliminate or modify the need for a specific consent or waiver
> pursuant to this section in any other or subsequent instance.

          IN WITNESS WHEREOF each of the Parties hereto has hereunto executed
this Agreement as of the Execution Date as set forth on the front page of this
Agreement.



SIGNED and DELIVERED by                         )
WANG WEI, a Vendor                                   )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Wang Wei              
                                                                       
)                  WANG WEI
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )


SIGNED and DELIVERED by                         )
MA JING, a Vendor                                       )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Ma Jing                   
                                                                       
)                    MA JING
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )








--------------------------------------------------------------------------------



30



SIGNED and DELIVERED by                         )
DU DONGPING, a Vendor                            )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Du Dongping           
                                                                       
)                  DU DONGPING
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )


SIGNED and DELIVERED by                         )
ZHANG JUNQI, a Vendor                             )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Zhang Junqi 
                                                                       
)                  ZHANG JUNQI
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )


SIGNED and DELIVERED by                        )
WANG LI, a Vendor                                      )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Wang Li                  
                                                                       
)                  WANG LI
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )








--------------------------------------------------------------------------------



31



SIGNED and DELIVERED by                         )
CHEN JIANWEN, a Vendor                         )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Chen Jianwen          
                                                                       
)                  CHEN JIANWEN
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )


SIGNED and DELIVERED by                        )
ZHANG YAYU, a Vendor                              )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Zhang Yayu
                                                                       
)                  ZHANG YAYU
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )


SIGNED and DELIVERED by                        )
CHEN QINGZHE, a Vendor                         )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Chen Qingzhe         
                                                                       
)                  CHEN QINGZHE
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )









--------------------------------------------------------------------------------



32



SIGNED and DELIVERED by                         )
SUN SHIHUA, a Vendor                                )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Sun Shihua              
                                                                       
)                  SUN SHIHUA
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )


SIGNED and DELIVERED by                         )
ZHANG XIUYUN, a Vendor                          )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Zhang Xiuyun          
                                                                       
)                  ZHANG XIUYUN
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )


SIGNED and DELIVERED by                        )
LI SHIJIE, a Vendor                                      )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Li Shijie                  
                                                                       
)                  LI SHIJIE
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )









--------------------------------------------------------------------------------



33



SIGNED and DELIVERED by                        )
REN WEIXIN, a Vendor                               )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Ren Weixin 
                                                                       
)                  REN WEIXIN
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )


MARVELLOUS GLOBE                              )
INTERNATIONAL LTD.,                            )
a Vendor herein,                                               )
                                                                        )
                                                                        )
Per:      /s/         Mei Bo                                    )
Authorized Signatory                                        )
                                                                        )
            Mei Bo, President                                )
(print name and title)


SIGNED and DELIVERED by                        )
MA XICHAO, a Vendor                                )
herein, in the presence of:                                  )
                                                                        )
                                                                        )
Witness Signature                                             )          
            /s/ Ma Xichao              
                                                                       
)                  MA XICHAO
                                                                        )
                                                                        )
Witness Address                                              )
                                                                        )
                                                                        )
Witness Name and Occupation                         )









--------------------------------------------------------------------------------



34



BEAR TECHNOLOGY                                )
LIMITED COMPANY,                                )
the Company herein,                                         )
                                                                        )
                                                                        )
Per:      /s/ Ma Xichao                                      )
Authorized Signatory                                        )
                                                                        )
            Ma Xichao, President                           )
(print name and title)


XINHUA CHINA LTD., the                          )
Purchaser herein,                                              )
                                                                        )
                                                                        )
Per:      /s/ Xianping Wang                                )
Authorized Signatory                                        )
                                                                        )
            Xianping Wang, President                     )
(print name and title)



























--------------------------------------------------------------------------------



35





Schedule A




          This is Schedule “A” to that certain Share Purchase Agreement among
Xinhua China Ltd., Bear Technology Limited Company and the shareholders of Bear
Technology Limited Company



Purchased Securities and Vendors



> Authorized Capital:                               $_________ RMB
> 
> 
> Paid Up Capital:                                   $24,300,000 RMB

Distribution Arrangement for the first traunch of Eight Million Common Shares



Vendor’s Name and Address

% of Registered Capital (Purchased Shares)

# of shares of Xinhua China Ltd. to receive

Marvellous Globe International Ltd.
c/o 17/F, Tower 3
Henghua International
26 Yuetan North Street
Xicheng District, Beijing
China




10% of registered capital


2,000,000 (floating stock)

Wang Wei
No 33 Shangyuancun
Haidian District, Beijing
China




19.58% of registered capital


3,915,000

Ma Jing
80 Nanjie, Guang’anmen
Xuanwu District, Beijing
China




4.18% of registered capital


836,000

Du Dongping
#201, Tower 27
26 Huaqiao Road
Nanjing, China




1.5% of registered capital


300,000











--------------------------------------------------------------------------------



36





Zhang Junqi
#1320, tower 4, Section 6
Hepingli, Dongcheng District
Beijing, China




1.13% of registered capital


225,000

Wang Li
69-1 Guojiashan
Xiaguan District, Nanjing
China




1% of registered capital


200,000

Chen Jianwen
A 17 Haidian Dajie
Haidian District, Beijing
China




0.9% of registered capital


180,000

Zhang Yayu
99601 Rencaifuwu Centre
A 17 Haidian Dajie
Haidian District, Beijing
China




0.9% of registered capital


180,000

Chen Qingzhe
#302, Unit 2, Tower 24
Yingqiuli, Harbor District
Qinhuangdao, Hebei
China




0.25% of registered capital


50,000

Sun Shilua
#1505, Tower C, Yilianxuan
No. 1 Maliandaonanjie
Xuanwu District, Beijing
China




0.22% of registered capital


44,000

Zhang Xiuyun
#101, Tower 32
Yuhuayuan East Section
Daxing District, Beijing
China




0.15% of registered capital


30,000

Li Shijie
#34, Group 12, Committee 2
Longshan Street
Shuangta District, Chaoyang
Liaoning, China




0.1% of registered capital


20,000

Ren Weixin
#67, Group 1, Committee 4
Qianjin Street, Chaoyang
Liaoning, China




0.1% of registered capital


20,000






--------------------------------------------------------------------------------



37





Distribution Arrangement for the second traunch of Twelve Million Common Shares



Vendor’s Name and Address

% of Registered Capital
(Purchased Shares)

# of shares of Xinhua China
Ltd. to receive

Marvellous Globe International Ltd.
c/o 17/F, Tower 3
Henghua International
26 Yuetan North Street
Xicheng District, Beijing
China




40% of registered capital


8,000,000

Ma Xichao
17/F, Tower 3
Henghua International
26 Yuetan North Street
Xicheng District, Beijing
China




20% of registered capital


4,000,000




























--------------------------------------------------------------------------------